Citation Nr: 1422767	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 30 percent prior to May 25, 2010, and a rating in excess of 50 percent since, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2010, the claim was remanded by the Board for additional development.  Although additional medical evidence was received by the Board in January 2014, the Veteran waived initial consideration by the RO; thus, this evidence will be considered in the decision that follows.

The Veteran testified before the undersigned at a February 2010 hearing at the RO.  A transcript has been associated with the file.

The issue of TDIU entitlement has been raised by the record during the pendency of the Veteran's appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to May 25, 2010, the Veteran's PTSD was manifested by occupational and social impairment due to symptoms such as hypervigilance, impaired sleep, social isolation, lack of motivation, irritability, and memory problems; it was not manifested by symptoms severe enough to result in deficiencies in most areas of life due to symptoms as severe as near-continuous panic or depression, neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships.

2.  Since May 25, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as non-psychotic paranoia, near total social isolation, intrusive memories and flashbacks, daily feelings of depression and anxiety, and disturbances in mood and motivation; it was not manifested by total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent ability to perform activities of daily living, disorientation to time or place or significantly impaired memory.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 50 percent for service-connected PTSD prior to May 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for establishing entitlement to a disability evaluation of 70 percent since May 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for increased rating for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a March 2007 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in June 2007, May 2010 and January 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2007, May 2010 and January 2014 VA examination reports are thorough and supported by VA outpatient treatment records.  The examination in this case provide an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II. Increased Rating

On December 14, 2006, the Veteran filed a claim for entitlement to service connection for PTSD.  The Veteran was granted service connection for PTSD in a June 2007 rating decision, and awarded a 30 percent evaluation, effective 
December 14, 2006.  In May 2010, the case was remanded by the Board, and in a subsequent September 2010 rating decision, the RO increased the Veteran's evaluation to 50 percent, effective May 25, 2010.  As such, the issue before the Board is entitlement to an initial disability evaluation in excess of 30 percent prior to May 25, 2010, and entitlement to an evaluation in excess of 50 percent since. For the reasons that follow, the Board concludes that a higher rating for both periods on appeal is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130  (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).

In a June 2007 VA examination, the Veteran stated his PTSD symptoms, which began about 7 years ago, were getting worse.  He reported sleep disturbances and nightmares, intrusive thoughts, that he was easily startled and hypervigilant, and avoided large crowds.  The Veteran denied suicide attempts or panic attacks.  He noted treatment for PTSD ongoing for 6 months.

The Veteran stated that he was a used car dealer full time for the past 38 years, but now only worked about 4 hours a day.  He stated he lives with his wife, and does chores around the house.  He reported having some friends and going to church, though he sat in the back yard with his dog a lot.  He denied many recreational or leisure pursuits.

The examiner noted the Veteran was casually but appropriately dressed.  The Veteran had no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  The Veteran's mood was calm and his affect was appropriate.  The Veteran denied homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication, nor any delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was oriented to time, place, and person.  The Veteran's memory, both remote and recent, appears to be adequate, as did insight, judgment, and intellectual capacity.  The examiner diagnosed PTSD, and assigned a GAF score of 57.

In a letter dated July 2007, the Veteran's wife stated that the Veteran's sleep was interrupted nightly with dreams of the "horror of combat."  She noted the Veteran no longer participated in activities that he used to enjoy, stating that he preferred to be alone in the back yard where he would isolate himself from the rest of the family for hours.  She reported the anti-social behavior is also related to extended family and friends, as he refused to go out with friends or spend holidays with family.  She stated the Veteran often left social gatherings as soon as possible if she urged him to attend, and that he would not attend neighborhood or church events.

The Veteran's wife stated the Veteran's attitude was pessimistic and paranoid, and that he was suspicious of strangers and sensed danger in everyday events where there may be large numbers of people, such as malls, concerts or tourist attractions.  She stated the Veteran would not sit with his back to a door in a restaurant or other public place, or otherwise sat very close to a door.  She stated the Veteran showed no interest in working, and sometimes would only spend 2 hours at work before returning home.  She noted the Veteran often complained of "not feeling good," though he had no particular physical complaint.  He was also forgetful and unable to keep a train of thought.  She felt the Veteran's memories of Vietnam were becoming more powerful as time went on.

A letter dated August 2007 from the Veteran's business associate states that, particularly in the last 2 years, the Veteran no longer wanted to participate in attending auctions or dealing with the crowds and noise.  The business associate stated the Veteran was previously very active with auctions, and seemed to enjoy them, and arrived at the office early and stayed late; however, the Veteran now only works a few hours a day, and spent a lot of time alone, riding in a car.  The statement also asserted that the Veteran had little patience and a short temper, a poor memory.

In his August 2008 VA Form 9, the Veteran stated that he believed his condition was worsening, and he was unable to work and had lost interest in his business.  He noted panic attacks at least 3 or 4 days a week, and difficulty sleeping at night.  He further reported difficulty communicating and being around others.

In his February 2010 hearing, the Veteran testified that he had experienced problems with sleep disturbance and dreams, and dealing with the anniversary of the friend's death in Vietnam, as well as the death of a friend from cancer.  He stated that his niece married a Vietnamese man, and that the Veteran has been unable to accept the niece's husband, and refuses to allow him into his home.  The Veteran stated that he did not attend family functions, and switched churches because of the crowds and that he was "ugly" to a new pastor because the pastor was a conscientious objector to the Vietnam War.  He testified that his problems sleeping occurred once or twice a week, due to the fact that his home was in the flight path of the Air National Guard, and that once he was awoken, he could not fall back asleep.  The Veteran stated the helicopters sometimes triggered panic attacks and flashbacks to Vietnam.

The Veteran reported he quit his job, but when he was working, he would not allow any person of Asian descent into his business.  However, the Veteran recognized this was unfair to his employees, and so he quit and turned the business over to his son.  He also reported difficulty keeping track of figures and inventory when at work.

He noted that he sought treatment about every two months at the VA Medical Center.  He stated that since his VA examination in 2007, his symptoms had become worse, which attributed partly to the fact that he no longer worked, and was now unoccupied, and thus spent more time reflecting on his experiences in Vietnam.  He reported feelings of regret and guilt over friends who were killed in Vietnam.

The Veteran stated that he still went into work at times, particularly during lunch so that his son could leave work.  However, he stated that when his son returned, the Veteran would leave because he did not like crowds.  The Veteran further stated that he had trouble with memory, particularly remembering people's names.  He also stated that his neighbor had guinea fowls, which reminded him of the Viet Cong, so he "did away with them."

In May 2010 VA treatment records, the Veteran arrived for his appointment on time, was dressed appropriately, and was oriented to person, place, time and event,  His speech rate and tone were normal; however, he often looked around, and lost focus as he talked when he heard doors closing from the neighboring office.  The notes state the Veteran became increasingly nervous, tense and shaky as he heard this noise several times.  Overall, his mood was anxious and his affect was tense and dysphoric.  The Veteran denied suicidal or homicidal ideation.   The Veteran reported continuing PTSD symptoms, including intrusive thoughts, hypervigilance, exaggerated startle, and avoidance of stimuli that causes thoughts of his Vietnam experience.  The Veteran also reported increased dreams and nightmares about his Vietnam experience over the last month.

In a May 2010 VA examination, the Veteran complained of worsening sleep disturbance, which he stated occurred nightly.  He reported nightmares, and stress induced by the National Guard flights over his home.  He stated that in recent years, his symptoms of anxiety, irritability, isolation, startle response and hypervigilance have worsened.  He reported ongoing anxiety and depression occurring almost every day, making it difficult for him to enjoy anything.  He reported experiencing a lot of anger and difficulty getting along with others, though he noted he did get along with his wife.  He has frequent startle response and hypervigilance, dislikes loud noises, and does not like people coming up from behind him.  He dislikes big crows of strangers and traffic.  He reported constant intrusive memories and constantly thinks about experiences in Vietnam.  He reported a lot of "avoidance."  He stated his family and neighbors repeatedly told his wife that he was crazy.  He reported decreased concentration.  He stated that although he previously owned a used car lot that he finally could not stand dealing with people anymore and gave the business to his son about one year earlier.

The Veteran denied legal problems, post military trauma, family psychiatric illness, and alcohol and drug abuse.  He stated he had moved to the country where he lives on a 40 acre piece of land.  He reported erecting a electric wire fence around the whole 40 acres of his property.  He also installed infrared sensors over the property, which sends an alarm to the house if someone enters the land.  He noted severe feelings of paranoia, and rarely leaves his home.  He stated that he spends most of his time wandering around his property and riding in his truck with his dog, watching TV, reading, and mowing the grass.

The examiner noted the Veteran was nearly groomed and dressed, and behaved normally.  His attitude was pleasant, cooperative, and polite.  The examiner reported the Veteran communicated well, and his thought content was without hallucinations or delusions.  The Veteran did have some nonpsychotic paranoia, but was not suicidal or homicidal.  The Veteran's self-confidence was poor, and he did have nightmares, intrusive memories, startle, hypervigilance, isolation, avoidance, and poor sleep.  His affect was very anxious and depressed, and he exhibited psychomotor retardation.  The Veteran stated he had panic attacks that were situational, so the frequency varied with the situation.  The Veteran experienced a lot of irritability, but his impulse control was adequate.  On cognitive examination, the Veteran's concentration was good; he was oriented to person, place, time and event.  His judgment was good and his insight was fair.

The examiner diagnosed PTSD, and assigned a GAF score of 35-40.  The examiner noted the prognosis was poor, and the Veteran required intensive treatment for his PTSD symptoms.

In January 2014, the Veteran underwent another VA examination for PTSD.  The examiner determined the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  No other mental disorder was diagnosed.

The Veteran reported that he was still married to his wife of 31 years, and his marriage was going "good," however, he was unable to sleep with his wife because his nightmares and screaming woke her.  He noted a good relationship with his son, to whom the Veteran turned over his used car business because the Veteran was unable to interact with the public anymore.  The Veteran denied having friends, and stated he could not handle going out any more.  He further stated he did not want friends because they reminded him of friends lost in Vietnam.  The Veteran reported currently having an anniversary reaction to a close friend that he saw killed in Vietnam.  The Veteran stated he did go to church on Sunday and finds this to be a source of support for him.  He reported that he typically spent his day alone in his barn with his animals.

The examiner noted recurrent, involuntary, and intrusive distressing memories of the traumatic event witnessed by the Veteran, as well as distressing dreams and flashbacks.  The examiner also noted persistent avoidance of external reminders of the traumatic event, and inability to remember and important aspect of the traumatic event, persistent and exaggerated negative beliefs or expectations and cognitions of the traumatic event, and a persistent negative emotional state.  The Veteran exhibited markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  He also experienced irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  

Additional symptoms noted included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran further noted he rarely drives because he finds it anxiety provoking and gets "distracted" too much.

The examiner noted the Veteran was on time for his appointment and was neatly and casually dressed with acceptable grooming and hygiene.  The Veteran presented as very anxious and would become tearful discussing traumatic events from Vietnam.  He was hypervigilant and repeatedly startled to noises in the hallway.  The Veteran exhibited agitated psychomotor movements throughout the interview, and reported hallucinations, but when questioned, the hallucinations were actually flashback events.  The Veteran denied thoughts, plan, or intent of harming himself or others.

The above evidence demonstrates that the Veteran is entitled to an initial disability evaluation of 50 percent for his service-connected PTSD.  As already noted, a 50 percent rating is warranted when a psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  According to the June 2007 VA examination, and July and August letters from the Veteran's wife and business associate, respectively, the Veteran's PTSD was of such severity that it resulted in avoidance of social interaction, difficulty sleeping and nightmares, lack of interest in activities he once enjoyed and his job, hypervigilance, a short memory, and irritability.  Further, the June 2007 examiner assigned a GAF score of 57, which reflects moderate difficulty in social and occupational functioning.  The Board finds these symptoms are representative of occupational and social impairment, with reduced reliability and productivity; therefore, an initial disability evaluation of 50 percent is warranted.

Likewise, the evidence of record demonstrates that the Veteran is entitled to an evaluation of 70 percent as of May 25, 2010, the date of the VA examination.  Again, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  In the May 2013 VA examination, the Veteran displayed symptoms such as social isolation, impaired memory, weekly panic attacks, daily feelings of depression, constant intrusive memories, and severe feelings of paranoia that resulted in the erection of an electric fence along the parameter of the Veteran's 40 acre property and the installation of infrared sensors.  The examiner also assigned a GAF score of 35-40, which reflects major impairment in seeral areas, including work, family relations, judgment, thinking or mood..  In total, the Board finds the Veteran is entitled to a higher disability evaluation of 70 percent is warranted as of May 25, 2010, the date of the VA examination.

The preponderance of the evidence of record demonstrates that the Veteran's PTSD has not resulted in total occupational and social impairment at any time during the period on appeal.  The Veteran has maintained a relationship with his wife and his children.  The Veteran was alert and oriented during all VA examinations, arrived on time, and was nearly dressed with acceptable grooming and hygiene.  The Veteran also continued to attend church, which was a source of support for him, and he denied any intent or plan to harm himself or others.  The January 2014 VA examiner specifically concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. Since the preponderance of the evidence of record reflects that the Veteran's PTSD has not resulted in total occupational and social impairment at any time, a 100 percent evaluation is not warranted. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's complaints centered on social isolation, exaggerated startle response, hypervigilance, and depressed mood and anxiety, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 50 percent is warranted for the Veteran's PTSD, as of December 14, 2006, and, that a disability evaluation of 70 percent is warranted as of May 25, 2010.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted. 


ORDER

A disability evaluation of 50 percent for PTSD, as of December 14, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A disability evaluation of 70 percent for PTSD, as of May 25, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Board must remand the TDIU issue for initial development. 

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2013).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013).  The RO has not developed this theory of entitlement in the first instance.  The Board remands to ensure due process. 

Evidence on file indicates that the Veteran had to retire due to the service-connected PTSD.  See February 2010 Board hearing, May 2010 VA examination.  Further, in a March 2014 Brief, the Veteran's representative requested that TDIU be considered as a part of the Veteran's claim for increased rating for service connected PTSD.

Service connection is also in effect for diabetes mellitus, bilateral hearing loss, tinnitus, and dermatophytosis.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  In addition, the AOJ should pursue further development of the Veteran's employment history, and obtain a medical opinion to develop the TDIU claim.  

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  Obtain and associate with the claims file all pertinent updated VA and non-VA treatment records.

3.  After the above development has been completed, the Veteran should be scheduled for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the service-connected disabilities renders the Veteran unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience, but should not consider the Veteran's age or non-service connected disabilities.  The rationale for any opinion offered should be provided.  

4.  After all of the above actions have been completed, readjudicate the claim.  If the claim for TDIU is denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


